Citation Nr: 1001868	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  93-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disability, to include C-7 burst fracture residuals, 
with quadriplegia.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend




ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to June 
11, 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1991 rating decision in which the RO denied a 
claim for service connection for chronic cervical spine 
disability.  In March 1992 the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in May 1992 and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in May 
1992. 

In October 1995 and August 1997 the Board remanded the claim 
to the RO for further development.  Then, in an August 1999 
decision, the Board denied the Veteran's claim.  The Veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, counsel for the 
VA Secretary and the appellant filed a Joint Motion for 
Remand to the Board; by March 2001 Order, the Court granted 
the Joint Motion, vacating the Board's August 1999 decision, 
and remanding the claim to the Board for proceedings 
consistent with the Joint Motion. 

In a February 2002 decision, the Board again denied the 
Veteran's claim and the Veteran filed a timely appeal to the 
Court.  In November 2002, counsel for the VA Secretary and 
the appellant filed a Joint Motion for Remand to the Board; 
by December 2002 Order, the Court granted the Joint Motion, 
vacating the Board's February 2002 decision, and remanding 
the claim to the Board for additional proceedings consistent 
with the Joint Motion.  

In December 2003 the Board again remanded the claim to the RO 
for further development.  After accomplishing further action, 
in October 2006, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the appellant's claims.  
Thereafter, the RO returned the matter on appeal to the Board 
for further consideration.  

In July 2008, the Board requested an independent medical 
expert (IME) opinion, which was provided by a private 
physician in November 2008.  Subsequent to the provision of 
the initial opinion, and a supplemental July 2009 opinion, 
the Veteran, through February 2009 correspondence from his 
attorney, specifically waived the right to have the case 
remanded to the RO for review of the IME opinion and review 
of the information his attorney had submitted in response to 
the IME opinion.  
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim appeal have been accomplished.

2.  The Veteran's June 7, 1988 tractor injury in service is 
not shown to have resulted in any disability of the cervical 
spine; the Veteran's current, chronic cervical spine 
disability, residuals of C7 burst fracture with quadriplegia, 
resulted from a June 25, 1988 post-service diving accident 
and the most persuasive medical opinion  evidence on the 
question of whether there exists a medical nexus between the 
June 25th injury and the June 7th injury weighs against the 
claim for service connection. 


CONCLUSION OF LAW

The criteria for service connection chronic cervical spine 
disability, to include C-7 burst fracture residuals, with 
quadriplegia, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a February 2004 post-rating letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  An April 2004 SSOC reflects readjudication 
of the claim after issuance of the February 2004 letter.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the February 2004 notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).
  
The Board notes that, subsequently, a December 2006 letter 
provided notice to the Veteran as to VA's assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  However, the timing of this notice-
after the last adjudication of the claim in October 2006-is 
not shown to prejudice the Veteran.  Because the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, an initial October 1997 
private physician's medical opinion, with supplemental 
opinions in June 2003 and January 2009, a February 1998 VA 
medical opinion, a July 1995 IME opinion, and a November 2008 
IME opinion  with a supplemental opinion in July 2009.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's August 1992 RO hearing, along 
with various written statements provided by the Veteran, and 
by his attorney, former r representative, wife and friend on 
his behalf.  The Board also finds that no additional RO 
action to further develop the record on the claim for service 
connection for chronic cervical spine disability is 
warranted. 

In December 2003, the Board remanded the claim primarily for 
the RO to make further requests for all available 
radiological films, computerized tomography (CT) scans and 
magnetic imaging (MRI) scans associated with diagnostic 
studies of the cervical spine conducted in June 1988 at 
Butler Memorial Hospital (Butler Hospital) and Allegheny 
General Hospital (AGH).  If any records sought were not 
obtained, the RO was instructed to notify the Veteran and his 
attorney of the records that were not obtained, explain the 
efforts taken to obtain them and describe further action to 
be taken.  In response to the remand, the RO obtained 
appropriate releases from the Veteran and then sent records 
requests to both Butler Hospital and AGH.  In a notice 
received by VA in October 2004, the Butler Health System 
Release of Information Section indicated that it did not have 
any Butler Hospital records for the Veteran from June 1988.  
Also in October 2006, the RO received documentation from AGH, 
which consisted of medical records from June 1988, which had 
already been associated with the Veteran's claims file, but 
did not include any actual radiological films, CT scans or 
MRIs.  The RO then subsequently issued the October 2006 
supplemental statement of the case where it noted that Butler 
Health System did not have any records from June 1988 and 
that AGH had only been able to provide records that were 
already associated with the claims file. 

The Board finds that the RO made reasonable efforts to 
attempt to obtain these private medical records.  See 
38 C.F.R. § 3.159(c)(1).  Also, given that it is clear from 
the record that no records are available from Butler Hospital 
from June 1988 and that only records already associated with 
the claims file are available from AGH, further remand to 
attempt to obtain specific X-rays or scans from either of 
these sources would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).    
 
The Board also notes that the specific basis for the remand 
instruction to obtain the films and scans from Butler 
Hospital came from a notation in a July 1995 IME opinion.  In 
this opinion, a private physician, Dr. Paysinger indicated 
that it would have been helpful to review the X-rays and 
scans taken in June 1998 but that the June 7, 1988 
documentation from Butler Hospital appeared to indicate that 
the Veteran's initial cervical spine injury was not 
significant.  It is clear from this opinion that although the 
physician would have preferred to look at the original tests, 
he was able to formulate his opinion as to whether or not 
there was a relationship between the Veteran's June 7, 1988 
injury (which took place when the Veteran was still in 
service) and his June 25, 1988 burst fracture of the cervical 
spine (which took place after separation) by relying on the 
reports of the original tests.  Additionally, as will be 
explained in more detail below, the record contains 
subsequent opinions from three separate physicians concerning 
a potential relationship between the two injuries.  None of 
these physicians, including the physician whose opinion is 
relied upon by the Veteran and his attorney, and the 
physician whose opinion has been found most probative (see 
analysis below) indicated any need to review the original 
June 1988 X-rays and scans prior to reaching a conclusion.  
Consequently, the lack of an established need for a medical 
expert to review these original tests (had they been 
available) provides an additional basis for finding that a 
further remand to attempt to obtain them is unnecessary.  See  
Soyini, 1 Vet. App. 540, 546 (1991).  

The Board also notes that although the RO did not send a 
specific letter to the Veteran and his attorney regarding its 
inability to obtain the original scans or films, it did more 
generally notify them via the October 2006 SSOC of the 
inability to obtain them.  This SSOC also provided the 
Veteran and his attorney notice of the RO's subsequent action 
(i.e. to continue the denial of the claim).  Accordingly, the 
Board finds that issuance of the SSOC amounted to substantial 
compliance with the remand directive.  See Dyment v. West¸ 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

As an initial matter, the Board notes that the Veteran is 
contending that injuries he sustained in an accident 
involving a tractor on June 7, 1988, while he was on 
"terminal military leave" but still on active duty, 
contributed to the quadriplegia which developed after he 
sustained injury to his cervical spine in a diving accident 
on June 25, 1988, after his separation from service.

The Veteran's service medical records reflect no complaint, 
finding, or diagnosis pertinent to the cervical spine.

In December 1990, the Veteran submitted a VA Form 21-526 
("Veteran's Application for Compensation or Pension") to the 
RO.  He then indicated that he was claiming service 
connection for fracture of the C-7 vertebrae, causing a loss 
of feeling and motor control from his chest down.  He noted 
that he was involved in tractor accident on June 7, 1988 
where he sustained lacerations to the front of his neck, and 
abrasions on both sides of his back and both arms as a result 
of being dragged, and pinned by the tractor to a garage 
doorway.  He indicated that, "Paralysis occurred 25 June 
[19]88 while diving into [a] pond."

A copy of an emergency room report from Butler Hospital, 
dated June 7, 1988, notes that the Veteran had been in an 
accident in which he was caught in a tractor.  The Veteran 
reported that he had been working on a mower when the mower 
moved forward, pinning him between the tractor and the mower.  
The Veteran's wife stated that the Veteran was unconscious 
for about 4 to 5 minutes.  The Veteran reported that he 
experienced shortness of breath upon waking up.  The Veteran 
complained of numbness in the right arm from the elbow down.  
Sensation was intact to sharp and dull touch.  The Veteran 
had abrasions of the left elbow, left and right sides, the 
neck area around the Adam's apple and the right clavicle.  

A separate physician's history and physical examination from 
Butler Hospital, dated June 7, 1988, indicates that the 
Veteran had been brought to the hospital by ambulance at 
11:00 a.m. and that he was conscious.  The report states that 
the Veteran had been caught between a tractor and a door, and 
that there were no neurological findings.  The report 
reflects abrasions over the Veteran's clavicle, neck, and 
anterior area.  The report further notes that there was no 
evident neurovascular impairment. The Veteran was treated 
with Motrin and X-rays studies of his right clavicle, 
cervical spine, and chest were performed.  He was discharged 
from Butler Hospital at 1:00 p.m.

A report of an X-ray study of the Veteran's cervical spine, 
performed at Butler Hospital, and dated June 7, 1988, 
indicates that no fracture or dislocation was identified.  On 
crosstable lateral study of the cervical spine, the examiner 
noted that there was a one-centimeter, well-corticated bone 
fragment located posterior to the C-7 transverse process.  
The examiner opined that this represented either a [dis-] 
united ossification center or that it was a residual of old 
trauma.  The examiner further opined that the bone fragment 
definitely did not represent an acute fracture. Following a 
complete cervical spine series, the examiner indicated that 
the bony alignment was normal, and that no acute fracture was 
detected.  The vertebral bodies, interspaces, prevertebral 
soft tissues and facet joints were unremarkable. The neural 
foramina appeared to be unremarkable.  The examiner's 
diagnostic impression was that there was no fracture 
detected.

A subsequent medical report from Butler Hospital, dated June 
10, 1988 notes that the Veteran was complaining of abdominal 
pain following a previous tractor accident.  A triage 
assessment from Butler Hospital, also dated June 10, 1988, 
noted that the Veteran had previously had an accident 
involving a tractor.  The Veteran's past medical history, 
which included neurological history, was listed as "none."  
The health care provider who completed the triage assessment 
noted that the Veteran complained of abdominal pains, which 
began with the tractor accident.  A slight tenderness of the 
right upper quadrant was also noted.  An X-ray study of the 
Veteran's abdomen was completed.  The examiner's impression 
was of a normal abdomen.  There were no complaints, findings, 
or diagnoses reported with regard to the Veteran's cervical 
spine or numbness of his extremities.

An emergency room report from Butler Hospital, dated June 25, 
1988, indicates that the Veteran dove into a pond, and struck 
his head, and that he then had no feeling from the waist 
down.  A separate medical report (triage assessment) from 
Butler Hospital, also dated June 25, 1988, indicated that the 
Veteran was conscious, and his chief complaint was listed as, 
"Dove into a pond - striking head, no feeling from waist 
down."  Elsewhere on the triage assessment, it was noted that 
the Veteran had hit his head, that he had not lost 
consciousness, and that he subsequently had no feeling from 
the nipples down.  The health care provider noted that the 
Veteran was unable to move his legs, and that he had very 
weak hand grips. The working diagnosis was of a fracture of 
the C-7 vertebrae, with neurological deficit.  The emergency 
room report and the separate triage assessment did not 
reference the Veteran's prior medical treatment at Butler 
Hospital earlier in June 1988.

A nursing note from Butler Hospital, also dated June 25, 
1988, lists the Veteran's pertinent history as that of a 22 
year-old male patient, who dove into a pond, "[W]ith arms 
extended over [his] head," and struck the bottom of the pond.  
The nursing note did not reference the Veteran's prior 
medical treatment at Butler Hospital earlier in June 1988.

An additional medical note from Butler Hospital, completed by 
an emergency medical technician (EMT), indicates that the 
Veteran complained of pain in the neck area, between his 
shoulder blades.  It was reported that he dove into a pond 
behind his home, and that he struck both elbows on the bottom 
of the pond.  The Veteran denied striking his head in the 
dive, and he denied losing consciousness.  The Veteran stated 
that he had no feeling from the neck down, and that he could 
not move his feet or toes.  He reported a tingling sensation 
from his neck down.  He indicated that he had feeling and 
some movement in both arms, but his strength was described as 
weak.  The EMT noted that the Veteran had abrasions on his 
right elbow, and he complained of difficulty breathing while 
he was in the water.
Medical records furnished by AGH reflect treatment of the 
Veteran from June 25, 1988 to July 1988, included a medical 
report, which indicated that the Veteran dove into a pond and 
struck his head.  A medical progress note stated that the 
Veteran had been in an accident in which he dove into a pool, 
"[W]ith his hands above his head".  A report of a single, 
lateral view X-ray study of the Veteran's cervical spine, 
dated June 26, 1988, included the examiner's note that six 
complete vertebra were shown.  The examiner further indicated 
that the burst fracture of C-7 was seen very poorly, and that 
there was encroachment of the vertebral canal at C-7.

A separate report of a single lateral view of the cervical 
spine, also dated June 26, 1988, includes the examiner's note 
that only five complete vertebra and a portion of C-6 were 
shown.  The examiner indicated that the burst fracture of C-7 
was not identified.

A report of an MRI of the cervical spine, dated June 27, 
1988, included the examiner's note that there was a burst 
fracture of C-7, with marked encroachment on the spinal canal 
and compression of the spinal cord.  The examiner noted a 
large prevertebral hematoma.  The examiner's impression was 
of a burst fracture of C-7, with marked cord compression.

A report of a computer tomography (CT) scan of the Veteran's 
spine, dated June 27, 1988, includes the examiner's note that 
multiple transverse sections showed a burst fracture 
involving the body and posterior arches of C-7, with canal 
compromise of at least 50 percent of its transverse diameter.  
The examiner further indicated that the spinous processes of 
C-7 were fractured, and the adjacent vertebrae were intact.

A report of a hospital discharge summary from AGH, showing 
medical treatment of the Veteran from June 25, 1988 to July 
28, 1988, notes that, following a diving accident, the 
Veteran was taken to Butler Hospital with clinical findings 
of C-7 fracture and no loss of consciousness.  Following 
clinical evaluation, the diagnostic impression was of a C-7 
burst fracture, with paraplegia.  The discharge summary did 
not refer to medical treatment of the Veteran prior to June 
25, 1988.

The medical records received from AGH also include a report 
of microsurgical anterior C-7 corpectomy and anterior C-6/T-1 
cervical fusion, with strut graft, which the Veteran 
underwent on June 29, 1988.  He subsequently underwent a 
tracheostomy on July 7, 1988, in connection with his 
ventilator dependence.  The foregoing reports of the 
Veteran's surgical procedures at AGH did not refer to medical 
treatment or evaluation of the cervical spine received prior 
to June 25, 1988.

Reports of a physical medicine evaluation and a medical 
history and examination of the Veteran at Harmarville 
Rehabilitation Center (HRC), dated in July 1988, were 
subsequently associated with the claims file.  On the report 
of physical medicine evaluation, Lester O. Prince, M.D. and 
Andrew C. Krouskop, M.D. indicated, among other things, that 
there was no evidence of head trauma.  The primary diagnosis 
was traumatic cervical spastic, C-8, complete, motor and 
incomplete sensory quadriplegia, secondary to cervical 
myelopathy, secondary to C-7 burst fracture sustained in a 
diving accident on June 25, 1988.  A report of physical 
medicine re-evaluation from HRC, dated June 1989, was also 
added to the claims file.

The foregoing reports from HRC do not refer to the Veteran's 
medical treatment at Butler Hospital for the injuries he 
sustained on June 7, 1988.  A separate discharge summary from 
HRC, dated in July 1988, and reflecting medical treatment of 
the Veteran from July 1988 to October 1988, refers to other 
medical conditions of the Veteran, including a history of 
asthma, dating to his childhood, but the discharge summary 
did not refer to medical treatment he received at Butler 
Hospital for the injuries he sustained on June 7, 1988.  The 
discharge summary notes that the Veteran, "[W]as in excellent 
health until 6/25/88 when he dove into a four-and- one-half 
foot deep pond and was immediately unable to feel or move his 
lower body."

The claims file also contains a written statement, dated in 
August 1988, from an individual more fully identified in the 
record, but who is referred to herein by the initials "L.G."  
L.G. described observing the Veteran in a pond (on June 25, 
1988) splashing, gasping for air, and yelling for help.  L.G. 
further described holding the Veteran's legs and supporting 
his neck, and hearing him say that he could not move his 
legs.  L.G. denied observing any mud or anything else unusual 
associated with the Veteran's body, other than a cut on his 
right arm.

The report of a VA X-ray study of the Veteran's cervical 
spine, dated in March 1991, notes that there was no 
significant prevertebral soft tissue swelling.  The examiner 
reported that there had been fusion of the vertebral bodies 
from C-6 through T-1. The examiner indicated that there may 
have been an old evulsion of the spinous process of C-7.  
Posterior elements were described as otherwise intact, and 
the examiner indicated that there was no significant neural 
foramina encroachment.  The examiner's diagnostic impression 
was of fusion versus congenital incomplete segmentation of 
the vertebral bodies from C-6 through T-1.  The examiner 
added that an old evulsion injury of the spinous process of 
C-7 was suspected.  The examiner further indicated that a 
comparison of any old X-ray studies would be of benefit to 
establish interval change.  On subsequent VA examination of 
the Veteran in March 1991, and following clinical evaluation, 
the examiner's diagnostic impression was of a fracture of the 
cervical spine, with loss of fine motor use of both hands, 
motor paralysis and sensory loss.  The examiner added that 
there was intrinsic muscle atrophy, with weakness in both 
hands.  Range of motion of the Veteran's neck was described 
as normal.

In a letter, dated in May 1991, Michael P. Duncombe, M.D., 
indicated that he had performed a neurological evaluation of 
the Veteran.  Dr. Duncombe stated that the Veteran was first 
injured on June 7, 1988, while cleaning a tractor; when his 
son turned on the tractor and it began to move.  The Veteran 
was dragged with the tractor, struck his head against a wall, 
and was rendered momentarily unconscious. He was taken to a 
hospital emergency room, where X-ray studies were performed. 
Dr. Duncombe noted that the medical evaluation apparently 
showed, "[O]nly minimal change", and the Veteran was 
released.  Dr. Duncombe indicated that, on June 25, 1988, the 
Veteran was, "[D]iving into a pool and instantly became 
paralyzed".  Dr. Duncombe stated that the Veteran was quite 
sure that he did not strike his head in the dive.  He 
sustained a fracture at C-7, he was treated at AGH, and he 
underwent a neck vertebral fusion.  Dr. Duncombe noted that 
the Veteran was receiving disability benefits from the Social 
Security Administration (SSA). Following clinical evaluation, 
Dr. Duncombe indicated that the Veteran had what were 
described as "fairly classic" signs of a lesion of the spinal 
cord between the C-7 and C-8 segments.

In a notice of disagreement, dated in February 1992, the 
Veteran contended that the bone fragment noted near the C-7 
region of his cervical spine on the X-ray study of June 7, 
1988 represented a fracture at the time of his tractor 
accident which, in turn, caused him to develop quadriplegia 
in the diving accident of June 25, 1988.

In May 1992, the American Legion (the Veteran's 
representative at that  time),  submitted a written statement 
noting that, although the report of X-ray study of the 
Veteran's spine at Butler Hospital, dated June 7, 1988, did 
not show an acute cervical spine fracture, the report 
referred to a bone fragment at C-7.  In contending that the 
Veteran's current quadriplegia is related to his injuries of 
June 7, 1988, the representative asserted that severing a 
nerve or causing paralysis would only require a small piece 
of bone.  The representative further asserted that, although 
an attending physician noted in an emergency room report from 
Butler Hospital, dated June 25, 1988, that the Veteran struck 
his head in the diving accident on that date, there was no 
substantiation of the physician's report of trauma to the 
Veteran's head in the diving accident.

During the August 1992, the Veteran testified that, after the 
tractor accident, he felt numbness in two of his fingers and 
a portion of the underside of his right arm, and he had 
difficulty moving his head.  The Veteran's spouse testified 
that he lost consciousness for approximately one-half hour 
after the tractor accident.  Several days later, he returned 
to Butler Hospital for medical treatment of abdominal pains.  
He testified that, the sensation of numbness in his hands and 
neck persisted after he was discharged from active duty on 
June 11, 1988, and continued until the diving accident on 
June 25, 1988.  The Veteran stated that the dive he was 
performing at the time of the diving accident was, "[A] skim 
dive right over the surface of the water".  The Veteran's 
spouse expressed her dissatisfaction with the thoroughness of 
the medical treatment he received at Butler Hospital in the 
aftermath of the tractor accident on June 7, 1988, implying 
that adequate medical treatment at Butler Hospital might have 
reduced the severity of the Veteran's injuries in the diving 
accident on June 25, 1988.  

The Veteran testified that statements in the medical records 
indicating that he struck his head in the diving accident 
were incorrect, and that medical personnel incorrectly 
assumed he had struck his head in the diving accident because 
of the quadriplegia, which resulted from the diving accident.  
In support of his assertion that some of the medical records 
reporting the circumstances of his diving accident were 
incorrect, the Veteran noted that, some medical reports 
incorrectly stated that he had sustained injuries while 
diving into a pool, rather than a pond.  The Veteran's 
representative referred to a color photograph, which is 
included in the claims file.  The representative explained 
that the photograph depicted the Veteran's spouse, holding 
mud she had scooped from the shallow pond into which the 
Veteran dove.  The Veteran indicated that the swimming in 
which he was engaged on June 25, 1988, was the first activity 
of its kind which he had been capable of performing since the 
tractor accident of June 7, 1988, because he had been so 
severely injured in the tractor accident as to cause him to 
curtail most activities.  The Veteran asserted that his 
injuries in the diving accident on June 25, 1988, increased 
the severity of the injuries he had already sustained on June 
7, 1988, and resulted in his quadriplegia.

In a written statement in support of the Veteran's claim, 
dated in March 1994, the Veteran's representative asserted 
that, the inadequacy of clinical testing performed at the 
time of the tractor accident resulted in an absence of 
medical evidence to adequately assess the severity of the 
injuries which the Veteran sustained on June 7, 1988.

In June 1995, the Board requested an IME opinion regarding 
the etiology of the Veteran's burst fracture residuals of C-
7.  Specifically, the Board requested an IME opinion to 
determine whether the C-7 burst- type fracture residuals are 
etiologically related to the injuries, which the Veteran 
sustained on June 7, 1988.

In a letter dated in July 1995, B. Daniel Paysinger, M.D., 
replied to the Board's request for an IME opinion.  Dr. 
Paysinger noted that he had reviewed the Veteran's chart and 
the crosstable lateral and complete cervical spine X-ray 
studies performed at Butler Hospital (and dated June 7, 
1988).  Dr. Paysinger stated that the crosstable lateral 
study showed a well-corticated bone fragment posterior to the 
C-7 transverse process.  He noted that no mention of this 
finding appeared in the complete cervical spine X-ray study.  
Dr. Paysinger indicated that both sets of X-rays showed no 
evidence of an acute fracture, and he further stated that the 
Veteran complained of numbness in his right arm prior to his 
discharge from Butler Hospital.  Dr. Paysinger stated that, 
as a result of the diving accident of June 25, 1988, the 
Veteran developed quadriplegia.  Dr. Paysinger indicated that 
the CT scan performed at AGH on June 27, 1988 showed a 
fracture involving the body and posterior arches of C-7, with 
canal compromise of at least 50 percent of its transverse 
diameter, and a fracture of the spinous process of C-7; with 
adjacent vertebrae remaining intact. Dr. Paysinger opined 
that it would have been helpful to review unspecified X-ray 
reports and CT scans performed in June 1988, but he concluded 
that the X-ray reports of June 7, 1988 did not appear to be 
clinically significant.  He further opined that the diving 
injury that the Veteran sustained on June 25, 1988 was 
typical of an injury that might be sustained upon diving into 
shallow water and striking one's head.  Dr. Paysinger 
concluded that the injuries that the Veteran sustained on 
June 7, 1988 were not related to his injuries received on 
June 25, 1988.

In a VA Form 646 "Statement of Accredited Representative in 
Appealed Case), submitted in May 1997, the American Legion 
representative asserted, among other things that, reports 
that the Veteran had struck his head in the diving accident 
of June 25, 1988 were erroneous, and that, in rendering his 
IME opinion, Dr. Paysinger had not had access to the reports 
of X-ray studies of the Veteran's cervical spine performed at 
Butler Hospital on June 7, 1988.

Thereafter, a letter, dated in October 1997, from James R. 
Macielak, M.D., of Orthopedic Associates in Meadville, 
Pennsylvania, was added to the claims file. Dr. Macielak 
indicated that he had examined the Veteran in his office in 
October 1997 for evaluation of complaints of low back pain 
and increased spasticity in and about the hip area.  Dr. 
Macielak indicated that the Veteran had informed him that, on 
June 7, 1988, he had been involved in an accident in which a 
tractor had inadvertently started and run over him, pinning 
his head and neck.  Dr. Macielak noted that the Veteran 
stated that he had experienced an immediate onset of right 
upper extremity numbness, which continued to persist.  The 
Veteran also reported the onset of substantial cervical pain 
and reduced range of motion with the tractor accident.  The 
Veteran indicated that, he received medical treatment at 
Butler Hospital, and he was told that he had sprained his 
neck.  Dr. Macielak indicated that, on June 25, 1988, the 
Veteran sustained a second injury to his cervical spine, when 
he dove into four feet of water, in what the Veteran 
described as a "racing dive."  

Dr. Macielak related that the Veteran told him that, 
immediately after the dive, he felt an electric shock travel 
through his body, and he lost power in his lower extremities.  
Dr. Macielak noted that the Veteran reported that he was 
again taken to Butler Hospital, and he was subsequently 
transferred to AGH.  Dr. Macielak indicated that medical 
evaluation of the Veteran revealed a bursting type fracture 
of C-7, and the Veteran had since developed permanent C-7 
quadriplegia. Dr. Macielak further indicated that the Veteran 
had had no recent medical treatment for his condition.  Dr. 
Macielak noted that the Veteran had brought X-ray studies, 
dated in March 1997, for his review.  Dr. Macielak opined 
that the X-ray studies revealed the presence of a mild 
scoliotic deformity.  According to Dr. Macielak, plain X-rays 
of the Veteran's cervical spine revealed foraminal stenosis 
of C-5/6 on the obliques.  Dr. Macielak also opined that, at 
the dorsal of the spinous process at C-7 there appeared to be 
an incompletely ossified ossicle.  Dr. Macielak also noted 
what he identified as an apparent fusion from C-6 through T-
1.  Dr. Macielak indicated that, the Veteran had also brought 
a report of a CT scan from 1988, which demonstrated a burst- 
type fracture of C-7, with bone retropulsed into the spinal 
canal.  Dr. Macielak's diagnostic impressions included C-7 
complete quadriplegia, post cervical trauma, times two.

Dr. Macielak further opined that the Veteran's diving 
accident of June 25, 1988 did not sufficiently explain the 
injury he sustained.  Dr. Macielak indicated that the Veteran 
reported that he did not lose consciousness, he did not 
strike his head on anything, and there was no mention of any 
scalp laceration or abrasion on the emergency room reports.  
Dr. Macielak stated that, based on the history provided by 
the Veteran, including the Veteran's complaints of the 
immediate onset and persistence of right upper extremity 
numbness in an ulnar nerve distribution, as well as 
significant cervical pain, he (Dr. Macielak) believed that 
the Veteran's tractor accident injury, "[P]restressed the 
spine, resulting in the subsequent burst-type fracture at C- 
7".  Dr. Macielak stated that no further imaging studies of 
the Veteran's spine, such as a CT scan and/or an MRI were 
performed following the Veteran's first cervical injury, 
which may have detected the prestressing condition. Dr. 
Macielak further noted that the C-7 vertebra is notoriously 
difficult to visualize, due to its presence at the cervical 
thoracic junction.

In a February 1998 medical opinion, a VA physician and 
clinical instructor in orthopedic surgery noted that, 
according to the Veteran's file, he had been involved in an 
accident on June 7, 1988, in which he was pinned between a 
tractor and a door.  The physician indicated that, the 
emergency room records (from Butler Hospital) showed that the 
Veteran sustained abrasions over his clavicle, neck, and 
anterior chest.  The physician further indicated that the 
Veteran complained of right upper extremity numbness, but no 
neurological deficits were elicited in the emergency room.  
The physician noted that X-ray study included a visualization 
of C-7, and revealed a single ossicle posterior to the C-7 
transverse process, which the X-ray examiner concluded was 
not indicative of an acute fracture.  The physician indicated 
that, subsequently, on June 25, 1988, the Veteran was 
involved in a diving accident, which had evidently rendered 
him a C-7/C-8 quadriplegic.  The examiner noted that, at the 
time of the Veteran's diving accident, a burst- type fracture 
of C-7 was documented by plain radiographs and CT scan, and 
the Veteran remained quadriplegic.  

The physician opined that, although the tractor accident and 
the diving accident were temporally related, there was 
nothing in the medical record suggesting that the two 
accidents were causally related; that is, that the tractor 
accident and resulting injuries on June 7, 1988, predisposed 
the Veteran to the injuries he sustained on June 25, 1988, in 
the diving accident.  The examiner explained that, while it 
was possible that the Veteran sustained a neuroplaxia or 
possibly a cervical disc-type injury on June 7, 1988, there 
was no indication of any bony injury at that time.  The 
physician further explained that, clearly the pathology 
associated with the injury on June 25, 1988, was a bony 
injury to the C-7 vertebrae. The physician concluded that, 
therefore, it did not appear that the Veteran's injury of 
June 7, 1988, predisposed him to the injury of June 25, 1988.

In May 1999, the Veteran's American Legion representative 
submitted a VA Form 646, in which it was contended that, 
given the medical opinions of Drs. Paysinger and Macielak, 
the issue of the etiology of the Veteran's current C-7 
quadriplegia was in equipoise.  Alternatively, the Veteran's 
representative contended, in effect, that the medical opinion 
of Dr. Macielak was entitled to receive greater probative 
weight because, among other things, only Dr. Macielak had 
read the emergency room X-ray reports before rendering his 
medical opinion.  In July 1999, the Veteran's representative 
submitted an additional written statement in support of the 
Veteran's claim.

The Veteran appealed the Board's denial of his claim to the 
Court.  In July 2000, the Veteran's private attorney 
submitted a brief in support of his claim, in which she 
asserted, among other things, that VA erred in failing to 
apply the benefit-of-the-doubt doctrine (as set forth at 38 
U.S.C.A. § 5107(b) (West 1991)) and 38 C.F.R. § 3.102 
(2000)), and that the medical evidence as to the etiology of 
the Veteran's quadriplegia was in equipoise.  Alternatively, 
the Veteran's attorney asserted that the medical opinion of 
Dr. Macielak should be accorded greater probative weight than 
Dr. Paysinger's IME opinion.  The Veteran's attorney also 
asserted that VA failed in its duty to assist the Veteran in 
developing his claim by failing to obtain the X-ray reports 
and CT scans performed in June 1988 and referenced by Dr. 
Paysinger in his IME opinion.

In June 2003, a supplemental medical opinion dated in July 
2002 from Dr. Macielak was associated with the claims file.  
Dr. Macielak indicated that he had the opportunity to review 
the surgical reports, imaging reports and doctors notes and 
had relied on those reports in addition to the history that 
the patient provided in formulating an opinion.  He further 
stated that there was indeed evidence of a spinal fusion 
carried out in the cervical spine for treatment of post 
fracture instability.  The physician also discussed the 
confusion about the term "prestressed", a term he had used 
in a prior medical statement.  He indicated that he used the 
term in reference to the Veteran's spine.  Based on the 
history presented as well as the records documented by the VA 
Hospital, Dr. Macielak indicated that the mechanism of injury 
following the Veteran's June 25, 1988 dive does not fully 
explain why the fracture that was eventually sustained.  The 
physician opined, within a reasonable degree of certainty 
that the Veteran's neck injury of June 7, 1988 resulted in 
structural damage or injury to the cervical spine that 
allowed the fracture to occur on June 25, 1988.  It was 
further noted that the injury on June 7, 1988 contributed to 
spinal instability which led to the fracture on June 2, 1988.  
In summary, Dr. Macielak concluded that the Veteran's 
quadriplegia occurred because he injured his neck on June 7, 
1988 and sustained a second injury on June 25, 1988 that 
ultimately led to fracture.

In July 2008, the Board requested an IME opinion regarding 
the etiology of the Veteran's burst fracture residuals of C-
7.  Specifically, the Board requested that the medical expert 
render an opinion addressing whether it is at least as likely 
as not that the Veteran's current cervical spine disability, 
to include C-7 burst fracture residuals with quadriplegia, is 
the proximate result of the injuries the Veteran sustained on 
June 7, 1988 during his military service.  In providing the 
opinion, the expert was asked to discuss whether the injuries 
from the in-service tractor accident predisposed or 
prestressed the Veteran's cervical spine to the injuries he 
sustained in the diving accident on June 25, 1988.  The 
expert was also asked to consider and discuss the 
significance, if any, of Dr. Paysinger's July 1995 IME 
opinion and the VA examiner's February 1998 medical opinion, 
along with the opinions expressed by Dr. Macielak in October 
1997 and July 2002.    

In a letter, dated in November 2008, Christopher G. Furey, 
M.D., replied to the Board's request for an IME opinion.  Dr. 
Furey noted that he had reviewed the extensive medical 
records and legal documents related to the case.  Dr. Furey 
noted that on June 7, 1988, the Veteran was accidentally 
caught between a lawn tractor and a door in his garage.  He 
had a short loss of consciousness according to his family.  
He then awoke and was able to extricate himself.  He was 
treated at Butler Hospital on that day and was complaining of 
paresthesias of the right arm.  He was also noted to have 
abrasions about his left elbow, left and right sides, Adams 
apple and right clavicle.  He was moving all extremities.  A 
lateral cervical X-ray revealed a 1cm well-corticated 
ossified fragment posterior to the transverse process of C7, 
consistent with an old injury or ununited ossification 
center.  A complete cervical X-ray series showed no evidence 
of fracture.  

On June 25, 1988 the Veteran was running and dove into a 
shallow pond.  The initial triage report at Butler Memorial 
Hospital where the Veteran was taken indicated that the 
Veteran struck his head and was rendered to have no feeling 
below the waist.  Subsequent reports from the Veteran stated 
that he did not strike his head.  Evaluation at Butler and 
subsequently at AGH revealed that he suffered a C7 burst 
fracture with spinal cord compression and C8 complete motor 
and incomplete sensory quadriplegia.

Dr. Furey noted that he is a board certified orthopedic 
surgeon and a full-time, fellowship trained adult spine 
surgeon.  He also noted that he treats patients with spinal 
cord compression and spinal cord injuries.  His opinion was 
that the Veteran's neurologic injuries were directly related 
to the diving accident and subsequent C7 burst fracture he 
suffered on June 25, 1988.  The mechanism of injury (diving 
head first into shallow water), the acute nature of the 
neurologic injury (immediate onset of quadriplegia in a 
previously neurologically normal individual) and the type of 
injury to the spinal column (a burst fracture with 
retropulsion of the bone into the spinal canal with immediate 
compression of the spinal cord) were all classic features for 
this type of devastating injury.

Dr. Furey indicated that he did review the opinion of Dr. 
Macielak, which suggested that the Veteran's injury on June 
7, 1988 "pre-stressed" the Veteran and thus resulted in the 
Veteran's subsequent C7 burst fracture.  Dr. Furey noted that 
he had not previously encountered the term "pre-stressed" 
in any academic literature discussions.  He believed he 
understood what Dr. Macielak was suggesting but he did not 
agree with him.  The Veteran did not have any objective 
evidence of an acute skeletal injury to his cervical spine, 
nor did he have any evidence of a neurological deficit 
following the injury on June 7, 1988.  There was no clinical 
or radiographic evidence to indicate that there was a 
condition that pre-disposed the Veteran to suffer a C7 burst 
fracture or neurologic sequelae of the fracture.  Rather, as 
noted, he had a high-energy diving accident that directly 
caused a C7 burst fracture and spinal cord injury, which 
rendered him quadriplegic.  Dr. Furey did not believe that 
the Veteran's injury of June 7, 1988 was related to his 
subsequent spinal cord injury or quadriplegia.  

In a January 2009 letter, Dr, Macielak indicated that he had 
reviewed Dr. Furey's report.  He noted that Dr. Furey was 
correct that the term pre-stressed was not found in any 
academic literature, nor had he heard the specific term used 
in conferences.  Dr. Furey also had correctly interpreted Dr. 
Macielak's meaning, that the Veteran's June 7, 1988 injury 
had predisposed him to subsequent catastrophic cervical spine 
injury on June 25, 1988.  As Dr. Macielak had previously 
indicated, based on the history as presented by the Veteran 
as well as a review of the documentation from the "VA 
hospital", the trauma on June 7, 1988 did result in a 
condition which lead, when the cervical spine was exposed to 
a second force, to a catastrophic cervical spine injury.  Dr. 
Furey was also correct that the Veteran did not have evidence 
of an acute skeletal injury or objective evidence of 
neurologic deficit following his June 7, 1988 event.  It was 
Dr. Macielak's contention, however, that the Veteran 
sustained a ligamentous injury to the cervical spine, which 
was then exposed to a repeated second stress that lead to 
catastrophic failure.  It was Dr. Macielak's opinion, within 
a reasonable degree of certainty, that the June 25, 1988 
injury would not have occurred unless Mr. [redacted] had first 
sustained injury to his cervical spine on June 7, 1988.  
Therefore, it was his opinion, within a reasonable degree of 
certainty that the June 7, 1988 injury contributed to a 
spinal instability that lead to a subsequent C7 fracture and 
spinal cord injury.  Again, based on the Veteran's reported 
history and documentation of the "VA hospital", the June 7, 
1988 event was more likely than not a substantial 
contributing factor to C7 fracture on June 25, 1988.  

In a January 2009 letter accompanying Dr. Macielak's opinion, 
the Veteran's attorney requested that the Board proceed with 
adjudication of the Veteran's appeal, considering Dr. 
Macielak's updated report.  The attorney noted that Dr. 
Macielak had addressed the concerns Dr. Furey had raised in 
his report.  She also expressed her belief that the medical 
opinion evidence of record was in equipoise and that the 
benefit of the doubt should be accorded to the Veteran.  The 
attorney noted that Dr. Furey seemed to imply in his report 
that the Veteran did strike his head during the diving 
accident of June 25, 1988.  She then further noted that the 
evidence of record indicates that the Veteran denied striking 
his head when he dove into the pond and did not lose 
consciousness.  In fact, the Veteran indicated that he struck 
his elbows on the bottom of the pond.  Additionally, the 
emergency room sheets from Butler Hospital did not mention 
any scalp lacerations or abrasions.  Furthermore, the 
attorney contended that Dr. Macielak's opinion should be 
accorded more weight because he was the only physician 
providing an opinion who actually had an opportunity to 
review the original X-rays.   

In a July 2009 supplemental medical opinion, Dr. Furey 
indicated that he had again reviewed the Veteran's records.  
He noted that that he agreed with the July 1995 opinion 
provided by Dr. Paysinger (that the June 7, 1988 and June 25, 
1988 injuries were not related) and also agreed with the 
conclusion of the February 1998 VA physician (that the two 
injuries were not related).  Dr. Furey commented that the 
injury of June 25, 1988 was a high-energy, head first diving 
accident with resulting spinal fracture and retropulsion of 
bone into the spinal canal and subsequent spinal cord injury.  
The injury of June 7, 1988 was not the type that would cause 
a spinal cord injury, nor was there any evidence to suggest a 
significant soft tissue injury or neurologic injury occurred 
at that time.  An X-ray at the time of the first injury 
suggested an old avulsion fracture or secondary ossification 
center posterior to the C7 spinous process; this was not an 
acute injury, nor did it play a role in the subsequent spinal 
cord injury suffered by the Veteran.  In conclusion, Dr. 
Furey did not believe that there was any relation between the 
two injuries and the first injury did not predispose the 
patient to the second injury, which was directly related to 
the high energy diving accident he suffered.     

In an October 2009 letter, the Veteran's attorney argued that 
Dr. Furey's "reliance" on the opinion of Dr. Paysinger was 
inappropriate since Dr. Paysinger had not reviewed the actual 
X-ray films and scans of the Veteran's cervical spine taken 
in June 1988.  The attorney also asserted that Dr. Furey's 
report had an erroneous history of the type of accident that 
occurred on June 25, 1988.  She noted that Dr. Furey 
described the accident as a high energy, head first diving 
accident and that although there were some medical records 
indicating that the Veteran did strike his head, these were 
limited to random notations on emergency room intake sheets.  
The initial evaluation done in the emergency room indicated 
the Veteran had abrasions to his right forearm and no 
abrasions were noted to the head area.  Also the history 
obtained from the Veteran at the time of the accident 
indicated that the Veteran struck both elbows on the bottom 
and denied hitting his head or losing consciousness.  
Consequently, the attorney argued that because Dr. Furey's 
report referenced an inadequate history, it was not entitled 
to any weight.  

The attorney also argued that Dr. Furey's report was based on 
an inaccurate history of the Veteran's June 7, 1988 injury.  
The attorney noted that in his November 2008 report Dr. Furey 
indicated that the June 7, 1998 injury occurred when the 
Veteran was caught between a lawn tractor and a door in his 
garage.  However, the attorney indicated that the tractor 
involved was a farm tractor, not a lawn tractor and the 
emergency room records of the Veteran's treatment following 
that accident describe it as a farm accident, caught in a 
tractor.  These records indicated that the Veteran had 
abrasions on his clavicle and the back of his neck and that 
he was not caught between a lawn tractor and a door but was 
underneath the tractor and was dragged, causing him to hit 
his head against a wall.  Consequently, the attorney 
contended that because Dr. Furey did not have a clear 
understanding of either the in-service or after service 
injuries, his report was not entitled to any weight.  

In the alternative, the attorney argued that if Dr. Furey's 
report was not rejected, then it needed to be reviewed in 
conjunction with Dr. Macielak's report.  When the two reports 
were reviewed in conjunction, it was clear to the attorney 
that the evidence was in equipoise and that the Veteran would 
be entitled to the benefit of the doubt.      

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A.  
§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d) (2009).

After a full review of the record, including the medical 
evidence and statements provided by the Veteran and on his 
behalf, the Board finds that service connection for chronic 
cervical spine disability is not warranted   

The record does show that the Veteran injured his neck in the 
tractor accident on June 7, 1988, prior to his separation 
from service, on June 11, 1988.  The accident resulted in 
abrasions over the Veteran's clavicle, neck and anterior 
area.  Also, the Veteran complained of numbness in the right 
arm from the elbow down.  However, the record does not show 
that the Veteran suffered any damage to the cervical spine as 
a result of this accident.  X-rays of the cervical spine 
after the accident did not show any cervical spine pathology 
related to the injury.  Instead, they showed that the 
Veteran's bony alignment was normal and that no acute 
fracture was present. The vertebral bodies, interspaces, 
prevertebral soft tissues and facet joints were unremarkable, 
and the neural foramina also appeared to be unremarkable.  
There was a one-centimeter, well-corticated bone fragment 
located posterior to the C7 transverse process but this was 
definitely found not to be an acute fracture and was instead 
thought to be either a disunited ossification center or a 
residual of old trauma.

As noted, at the time of the accident the Veteran did report 
some numbness in the right lower arm.  However, when he next 
seen at Butler Hospital on June 10, 1988 for abdominal pains 
(which he indicated had begun with the tractor accident), he 
did not report any arm numbness, any neck or cervical spine 
symptoms or any other related pathology.  Also, there were no 
objective findings of any cervical spine related pathology at 
that time.  Additionally, the record does not contain any 
contemporaneous documentation of complaints or objective 
medical findings of cervical spine pathology from the time 
period between June 10, 1988 and June 25, 1988 when the 
Veteran suffered his diving accident.  Further, although the 
1998 VA examiner speculated that the Veteran could have 
sustained a neuroplaxia or possibly a cervical disc-type 
injury on June 7, 1988, such speculation is too indefinite to 
support a Board finding that the June 7, 1998 tractor 
accident actually resulted in any chronic cervical disc 
disability or neuroplaxia.  See e.g. 38 C.F.R. § 3.102 and 
Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a medical nexus).  Accordingly, the 
evidence of record does not establish that the Veteran 
developed any chronic cervical spine disability as a result 
of his June 7, 1988 tractor accident.  See 38 C.F.R. § 3.303.

The Veteran and his attorney contend, however, that the June 
7, 1988 accident weakened or "pre-stressed" his cervical 
spine, which in turn led to his post- separation June 25, 
1988 cervical spine burst fracture and subsequent, clearly 
established, chronic, residual cervical spine disability with 
quadriplegia.  On this point, there is conflicting medical 
opinion evidence as to whether there is any relationship 
between the June 25, 1988 burst fracture and the June 7, 1988 
tractor accident.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In this case, the Board finds that Dr. Furey's opinion in 
which he found no relationship between the Veteran's June 7, 
1988 tractor accident and his June 25, 1988 diving accident, 
the most probative medical opinion on this point.  As an 
orthopedic surgeon who specializes in spinal procedures, he 
is presumed to have a significant level of knowledge 
pertaining to the etiology of cervical spine disability.  
Also, Dr. Furey provided a specific reasoned rational for his 
findings, noting that the Veteran's June 25, 1988 injury had 
the classic features of an acute cervical spine diving injury 
(i.e. diving head first into shallow water with immediate 
onset of quadriplegia in a previously neurologically normal 
individual, with retropulsion of bone into the spinal column 
and immediate compression of the spinal cord).  Additionally, 
Dr. Furey provided a specific, reasoned rationale for 
disagreeing with Dr. Macielak's opinion that the June 7, 1988 
injury had "pre-stressed" the cervical spine, indicating 
that the Veteran did not have any objective evidence of an 
acute skeletal injury, significant soft tissue injury or 
neurologic injury to the cervical spine following his June 7, 
1988 injury.  Consequently, there is no clinical or 
radiographic evidence to indicate that the Veteran had any 
condition that predisposed him to suffer a C7 burst fracture 
or neurological sequelae to the fracture.  

Although Dr. Macielak is also an orthopedic surgeon who 
specializes in spinal procedures, the Board finds that his 
opinion is based on a history provided by the Veteran, which 
lacks credibility.   Therefore, the physician's opinion must 
be afforded significantly less evidentiary weight.  Notably, 
Dr. Macielak's original October 1997 letter indicated that 
his opinion that the Veteran's cervical spine had been "pre-
stressed" by the June 7, 1988 injury was based on the 
history provided by the Veteran, including the Veteran's 
complaints of immediate onset and persistence of right upper 
extremity numbness in the ulnar nerve distribution, as well 
as significant cervical pain.  Then, in subsequent July 2002 
and January 2009 correspondence, the physician reaffirmed 
that his opinion was based on the history provided by the 
Veteran, along with a review of the surgical reports, imaging 
reports and doctor's notes.  

The Board does not find credible the Veteran's report of 
persistent right upper extremity numbness and persistent 
cervical pain following the June 7, 1988 accident.  As noted 
above, when the Veteran returned to Butler Hospital for 
assessment on June 10, 1988, he complained only of abdominal 
pain and did not complain of any cervical spine pain or any 
upper extremity numbness or pain.  Also, there is no other 
contemporaneous medical or lay evidence indicating that the 
Veteran had any problems with cervical spine pain or upper 
extremity numbness after June 7, 1988 but prior to June 25, 
1988.  Additionally, neither the Veteran nor his attorney has 
provided any explanation as to why he would not have 
complained of consistent cervical spine pain and upper 
extremity numbness to Butler Hospital personnel on June 10, 
1988, if he did indeed have such pain and numbness.  Further, 
if the Veteran had experienced such persistent cervical spine 
pain and upper extremity numbness from the June 7, 1988 
accident up until June 25, 1988, it would seem reasonable 
that he would have mentioned this history to medical 
personnel at AGH (where he was treated after his cervical 
spine burst fracture on June 25, 1988) and/or HRC (where he 
received rehabilitatative treatment in July 1988).  However, 
the records from these facilities contain no mention of such 
symptomatology or even of the occurrence of the June 7, 1988 
accident, with the HRC discharge summary noting that the 
Veteran "was in excellent health until 6/25/88 when he dove 
[into the pond]."  

As a medical opinion can be no better than the facts alleged 
by the Veteran, an opinion based on an inaccurate (or 
unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993). Consequently, because  
that the Board does not find the Veteran's report of 
persistent cervical spine pain and upper extremity numbness 
subsequent to the June 7, 1988 accident credible, it cannot 
attach any significant probative value to a medical opinion 
that is clearly based, at least in part, on this report.  The 
Board notes that Dr. Macielak was apparently the only 
physician providing an etiological opinion in this case who 
actually examined the Veteran.  However, there is no 
indication from his opinions or from any other evidence or 
argument of record, that this examination, done almost ten 
years after the injuries in question, better positioned Dr. 
Macielak to provide an opinion on a potential relationship 
between the two June 1988 injuries, particularly given the 
incredible history provided by the Veteran in connection with 
the examination.

The Board also notes that the two other medical opinions of 
record pertaining to a potential relationship between the two 
June 1988 injuries, the July 1995 opinion of Dr. Paysinger 
and the February 1998 opinion of the VA physician lend 
additional support to the opinion of Dr. Furey as both 
physicians likewise found no relationship between the two 
June 1988 injuries.  Also, there is no o medical opinion of 
record that indicates agreement with the findings of Dr. 
Macielak.  Notably, although in his e May 1991 report, f Dr. 
Duncombe did discuss both injuries, the physician did not 
address whether or not the two injuries were related.  

The Veteran's attorney has argued that Dr. Furey's opinion 
should be entitled to less weight because he did not have a 
clear understanding of either the June 7, 1988 injury or the 
June 25, 1988 injury.  Regarding the June 7, 1998 injury, the 
attorney has contended that Dr. Furey mistakenly believed 
that the injury occurred when the Veteran was caught between 
a tractor and a door in his garage, when in reality the 
Veteran was dragged underneath the tractor and hit his head 
against a wall.  Regarding the June 25, 1988 injury, the 
attorney has contended that the physician appeared to imply 
that the Veteran did strike his head during his June 25, 1988 
accident whereas the Veteran had specifically reported after 
the accident that he did not hit his head.  

A review of the record reveals that Dr. Furey's notation that 
the Veteran was trapped between the tractor and a door on 
June 7, 1988 was based on one of the Butler Hospital 
emergency room records, which described the accident in this 
way. Also, the Veteran, in his December 1990 claim, indicated 
that the accident involved him getting pinned by the tractor 
and a garage doorway.  Additionally, although Dr. Furey did 
not specifically note that the Veteran was dragged under the 
tractor, he did note his various abrasions.  More 
importantly, Dr. Furey's opinion is based on the specific 
objective findings on medical examination and radiological 
testing at Butler Hospital after the accident -which revealed 
no indication of any damage to the cervical spine.  
Accordingly, even if the physician was not aware of every 
specific detail of the accident, he was aware of all the 
specific, objective medical findings, which formed the basis 
for his medical opinion.  Thus, in the absence of any medical 
indication in the record that the dragging under the tractor 
did any damage to the Veteran's cervical spine, the Board 
finds no basis for finding Dr. Furey's opinion significantly 
less probative simply because he did not specifically note 
that the dragging took place.  

Regarding the June 25, 1988 accident, Dr. Furey specifically 
noted that although the initial triage report from Butler 
Hospital did indicate that the Veteran struck his head, the 
Veteran subsequently reported that he did not strike his 
head.  The physician then simply concluded that the Veteran's 
current, chronic cervical spine disability was caused by the 
"head-first diving accident."  Consequently, there is no 
basis in the record for concluding that Dr. Furey's opinion 
was based on a finding that the Veteran had actually struck 
his head when he suffered the burst fracture.  Accordingly, 
the Board does not find the opinion significantly less 
probative, as alleged.

The Veteran's attorney has also argued that Dr. Macielak's 
opinion should be afforded more weight because he was the 
only physician providing an opinion who actually had an 
opportunity to review the original X-rays.  However, there is 
no indication in the record that Dr. Macielak did review any 
original X-rays.  Notably, the only actual X-ray studies that 
Dr. Macielak indicated that he had reviewed were studies from 
March 1997.  Other than these studies the physician simply 
indicated that he reviewed a "report' of a CT scan from 
1988, along with other "imaging reports", which were not 
specifically identified.  Thus, in the absence of any 
specific indication from Dr. Macielak that he reviewed actual 
X-rays or scans from 1988, the Board finds no basis for 
affording his opinion greater probative value.  In this 
regard, the Board notes that Dr. Macielak did not, in any 
way, indicate that he based his conclusion concerning the 
"pre-stressing" of the Veteran's cervical spine on the 
specific March 1997 X-ray study. 

Additionally, the Veteran's attorney has argued that since 
Dr. Furey's opinion relied on the opinion of Dr. Paysinger, 
it should not be entitled to any weight, since Dr. 
Paysinger's opinion was not based on a review of the actual 
June 1988 X-rays and scans.  This argument fails on two 
counts.  First, Dr. Furey did not indicate that he was 
relying on Dr. Paysinger's opinion, only that he agreed with 
his conclusion that the June 7, 1988 and June 25, 1988 
accidents were unrelated.  Second, as explained above, none 
of the medical opinions of record are based on the original 
June 1988 X-rays or scans and it is clear from the record 
that the physicians in this case have been able to formulate 
their opinions without access to this original testing.  
Consequently, the probative weight afforded to the various 
medical opinions cannot be affected by this consideration.  

As a final point, the Board emphasizes (as indicated above), 
that, in additional to the medical evidence of record, the 
Board has considered the general assertions of the Veteran, 
his wife, his attorney and his former representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated, this claim turns on the matter 
of etiology of current cervical spine disability-in 
particular, whether there exists a medical relationship 
between the June 7, 1998 injury in service and the June 25, 
1988 injury after separation.  However, medical matters of 
diagnosis and etiology are within the province of trained 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As none of the above-named individuals is shown to 
be other than a layperson without appropriate training and 
expertise, none is competent to render a probative (i.e., 
persuasive) opinion on the matter upon which this claim 
turns, Bostain, 11 Vet. App. 124, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.  

For all the foregoing reasons, the claim for service 
connection for chronic cervical spine disability must be 
denied.  In reaching the conclusion to deny the claim, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
competent, probative evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for a chronic cervical spine disability, 
to include C-7 burst fracture residuals, with quadriplegia, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


